(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por Cuanto, el demandado apelado Rafael Hernández Usera ra-dicó con fecha 10 de octubre último una moción solicitando se deses-time la- apelación interpuesta por el demandante apelante Rafael Cuevas Zequeira, fundando dicha moción entre otros motivos en no haber radicado la transcripción de evidencia en la corte sentencia-dora a pesar de haber vencido la prórroga que se le concedió a ese efecto el día 20 de julio de 1938, sin que posteriormente solicitara-ninguna otra prórroga;
Por Cuanto, de una certificación expedida por el Secretario de la Corte de Distrito de San Juan aparece que en efecto el deman-dante apelante solicitó el 20 de julio de 1938 una prórroga de treinta días para radicar la transcripción de evidencia y que hasta la fecha no ha,solicitado nueva prórroga ni ha radicado dicha transcripción;
Por. Cuanto, señalada la vista de la moción antes aludida,, com-pareció solamente la representación del demandado- apelado a. ex-poner lo que opinó conducente a su derecho,
Por tanto, se desestima- la apelación' interpuesta- por el deman-dante apelante Rafael Cuevas Zequeira.
B1‘ Juez Presidente.- Sr. Del; Toro- no- intervino.